Citation Nr: 1441389	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  07-00 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic lung disorder, to include bronchitis
and asthma, to include as secondary to herbicide exposure.
.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fields, Counsel

INTRODUCTION

The Veteran served on active duty from December 1967 to December 1969, including combat service in Vietnam, and from January 1975 to March 1994.

This matter initially came before the Board of Veterans Appeals Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This matter was previously before the Board in July 2009, when the Board determined that new and material evidence has been received to reopen the previously denied claim and remanded the issue to the Agency of Original Jurisdiction (AOJ) for further development on the merits.  The Board again reamanded the claim to the AOJ for development in August 2010.  

In December 2012, the Board issued a decision denying the service connection claim for a lung disorder on the merits.  The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court) and, in an April 2014 Memorandum Decision, the Court vacated and remanded the Board's decision for further review.  The claims file is now entirely contained in VA's secure electronic processing systems of Virtual VA and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran had a Board hearing before a Veterans Law Judge (VLJ)in November 2007, and that VLJ issued the December 2012 Board decision that was the subject of the Court's April 2014 Memorandum Decision.  However, that individual is no longer employed by the Board.  In August 2014, the Veteran requested a new Board hearing at the RO.  Therefore, this case must be remanded to the RO to schedule and prepare for the requested hearing.  38 C.F.R. §§ 20.703, 20.704, 20.707 (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board of Veterans' Appeals must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

